--------------------------------------------------------------------------------

TRUST AGREEMENT

THIS AGREEMENT is made effective November 6, 2008.

BETWEEN:

Chancery Resources, Inc, a company duly incorporated under the laws of the State
of Nevada
and having an office at 4400 Westgrove Drive, Suite 104, Dallas, Texas 75001

(hereinafter called “Chancery”)

OF THE FIRST PART

AND:

CB Resources Ltd. (formerly Copper Belt Resources Ltd.), a company duly
incorporated under
the laws of the Province of British Columbia and having an address at 575 – 1111
West Hastings
Street, Vancouver, British Columbia, V6E 2J3

(hereinafter called “Trustee”)

(collectively referred to as “Parties”)

OF THE SECOND PART

WHEREAS:

  A.

The Trustee is the recorded holder of certain mineral Claims in the Province of
British Columbia, (collectively, the “Claims”) as listed in the Mining
Acquisition Agreement between Chancery and the Trustee, dated November 6, 2008
(the “Property Agreement”).

        B.

Chancery, being a Nevada corporation cannot, under British Columbia laws, hold
registered title to the Claims directly.

        C.

Chancery and the Trustee now wish to enter into a trust agreement whereby
Trustee would hold registered ownership of the Claims in trust for Chancery on
the terms and conditions as hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual promises, covenants and agreements herein contained, and in
consideration for agreeing to enter into the Property Agreement, the parties
hereto agree as follows:

1. Representation and Warranties


  1. Chancery represents and warrants to Trustee that:


--------------------------------------------------------------------------------


  a.

Chancery is a body corporate duly incorporated, organized and validly subsisting
under the laws of Nevada; and

          b.

Chancery has full power and authority enter into this Agreement and any
agreement or instrument referred to or contemplated herein.

          2.

Trustee represents and warrants to Chancery that the Trustee is legally capable
and has the full power and authority to carry on as a trustee and to hold the
Claims as a trustee on behalf of Chancery and to enter this Agreement any
agreement or instrument referred to or contemplated herein.

          3.

The representation and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and each party will
indemnify and save the other party harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach or any
representation, warranty, covenant, agreement or condition made by the other
party and contained herein.


2. Termination


  1.

This Agreement will terminate on November 6, 2009 unless on or before that date,
Chancery terminates in writing this Agreement.

        2.

Trustee may terminate this Agreement and transfer the Claims to and into the
name of CB Resources, if at any time Chancery fails to make any payment or file
any assessment with a governmental or regulatory agencies as necessary to keep
the Claims in good standing and Chancery agrees not to defend or dispute such
action.


3. Covenants of Chancery

Chancery will keep the Claims free and clear of all liens, charges and
encumbrances arising from their operations hereunder and in good standing by the
doing and filing of all necessary work and by the doing of all other acts and
things and making all other payments which may be necessary in that regard.

4. Covenants of Trustee


  1.

Trustee will not do any act or thing which would or might in any way adversely
affect the rights of Chancery hereunder.

        2.

Trustee will assist Chancery in making all necessary filings and payments
required to be made by Chancery pursuant to section 3 of this Agreement,
including filings required to be made on or through the BC Mineral Titles Online
website.

        3.

Trustee will transfer registered ownership of the Claims to Chancery or its
authorized agent immediately on request made by Chancery, provided that Chancery
will pay all transfer fees.

        4.

Trustee will promptly provide Chancery with any and all notices and
correspondence from government or regulatory agencies in respect of the Claims.


--------------------------------------------------------------------------------


5. Further Assurances

The Parties hereto agree that they and each of them will execute all documents
and do all acts and things within their respective powers to carry out and
implement the provisions or intent of this Agreement.

Notice

  1.

Any notice, direction or other instrument required or permitted to be given
under this Agreement will be in writing and will be given by the delivery or
facsimile transmission or the same or by mailing the same by prepaid registered
or certified mail in each case addressed as follows:


  a.

if to Chancery

    4400 Westgrove Drive, Suite 104,  

Dallas, Texas 75001

        b.

if to Trustee

    575 – 1111 West Hastings Street,  

Vancouver, British Columbia, V6E 2J3


  2.

Any notice, direction or other instrument aforesaid will, if delivered by
courier or facsimile transmission, be deemed to have been given and received on
the next business day following the day on which it was delivered or sent by
facsimile, and if mailed, be deemed to have been given and received on the fifth
business day following the day of mailing, except in the event of disruption of
the postal services in which event notice will be deemed to be received only
when actually received.

        3.

Any party at any time give to the other notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice, the address or addresses of such party for the purpose of giving notice
hereunder.


6. Headings

The headings to the respective sections herein will not be deemed part of this
Agreement but will be regarded as having been used for convenience only.

7. Enurement

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

8. Terms

The terms and provisions of this Agreement shall be interpreted in accordance
with the laws of British Columbia.

9. Entire Agreement

This agreement, together with the Mining Acquisition Agreement dated November 6,
2008 referred to therein, entered into between the parties concurrently
herewith, constitutes the

--------------------------------------------------------------------------------

entire agreement between the Parties and replaces and supersedes all prior
agreements, memoranda, correspondence, communications, negotiations and
representations, whether verbal or written, express or implied, statutory or
otherwise between the parties with respect to the subject matter herein.

10. Time of Essence

Time will be of the essence in this Agreement.

11. Enforcement of Agreement

The covenants, promises, terms and conditions contained herein will be binding
upon the parties jointly and severally any may be enforced by each as against
each other interests.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

CHANCERY RESOURCES, INC.

Per: /s/ signed        

President

 

CB RESOURCES LTD.

Per: /s/ signed   President  


--------------------------------------------------------------------------------